* Headnotes 1. Gaming, 27 C.J., Section 101; 2. Gaming, 27 C.J., Section 101.
The appellee, Mint Sales Company, sued out an injunction against the appellant, Crippen, sheriff of Leflore county, to restrain him from interfering with the operation of certain vending machines, commonly known as slot machines, in Leflore county. The cause came on for hearing on bill, answer, motion to dissolve, and proof before the chancellor, and a decree was entered sustaining the bill and making the injunction perpetual, and the sheriff appeals.
The controversy presented for our decision is whether or not the vending machine involved in this case is such a device as is prohibited by chapter 339, Laws of 1924, or whether the machine comes within the exception specified in the act and is deemed lawful and legalized by the language in the latter part of the statute, it being contended by the appellant that the character of machine here involved does not come within the protection of the *Page 99 
statute, and the appellee contending that the exception in the statute specifically covers the operation of the machine.
In order to first understand the statute invoked, we shall here set out chapter 339, Laws of 1924, which is as follows:
"It shall be unlawful for any person or persons, firms, copartnership or corporations, to operate any cane rack, knife rack, artful dodger, punch board, roll down, merchandise wheel, or slot machine, or similar devices. Any person or persons found guilty of a violation of this section shall be deemed guilty of a misdemeanor and fined in any sum not exceeding five hundred dollars or imprisonment for not exceeding three months. Provided, however, that this act shall not apply to automatic vending machines which indicate in advance what the purchaser is to receive on each operation of the machine."
It will be observed the act makes it unlawful for any person to operate any "slot machine, or similar device." Then it provides further "that this act shall not apply to automatic vending machines which indicate in advance what the purchaser is to receive on each operation of the machine."
The appellant urges that the provisions last quoted was intended to cover "vending machines" such as cup machines, gum machines, or stamp machines, where the player would receive the value of his money on each operation of the machine, and would know in advance exactly what he would get each and every time he put his coin into the machine; that the act was not intended to protect a gambling device or a machine which afforded elements of chance as to the amount and value of the thing to be received on any single operation of the machine.
The appellee contends the machine is lawful because the player can see in advance what he will get on each operation of the machine, and is therefore not a gambling device; but that whether it be a gambling device or *Page 100 
not, the statute specifically authorizes the operation of the machine involved in this case.
There is an agreed statement of facts in the record as to what the machine is and how operated. We here quote the agreed statement of facts, which is as follows:
"It is hereby agreed between counsel for complainant and defendant that, by placing a nickle or a trade check in the slot and pulling the lever, it is possible for this mint machine to pay off as many as two, four, eight, twelve, sixteen, and twenty trade checks, and it will pay off, in addition to a package of mints from each operation of said mint machine either two trade checks, four trade checks, eight trade checks, twelve trade checks, sixteen trade checks, or twenty trade checks, all of said trade checks being good for five cents worth of merchandise in the store in which the machine is located and that the number of checks which the party playing the machine will receive on each play are indicated in the window in advance of each operation of the machine, and that on each operation a package of mints is indicated and will be paid whether operated by a trade check or a coin.
The agreed statements of fact, together with the other proof in the case, show, according to our view, that the vending machine in question is very much like the ordinary slot machine operated in this state some years ago, except that it is operated in a somewhat different manner from the old slot machine.
We shall attempt to state the exact method of operation of the machine, so the question presented may be better understood. The machine gives out on each operation a package of mints, of very small value, and the player may also receive as many as twenty trade checks, worth about one dollar in trade, or he may receive nothing except the mints on any single operation of the machine. Before the player places a nickle or trade check in the slot and pulls the lever, the machine indicates what the player will receive when he operates it. The indicator *Page 101 
will show what the player is to get on the first operation of the machine, but it does not inform him, in advance of the first play, what he will get on the second operation of the machine. The player has the right to play the machine as many times as he desires. He cannot tell what he is going to receive on the second operation until he has paid for and operated it the first time. He knew what he would get the first time, but he did not know then what he would get on the second play. The indicator may point to nothing on the first operation and point to twenty checks on the second operation; the player having the right to operate the machine as long as he wishes.
It is our conclusion that the vending machine here involved is a gambling device, "a slot machine or similar device." It is plain to us that the element of chance involved is in the second operation of the machine, which may give to the player a large return or a small one for his money.
But whether or not it is a gambling device is immaterial, in our judgment, because we think the legislative act by its language prohibits the kind of vending machine involved in this case, as it was not the legislative intent to legalize such a device, but the statute was meant to cover the ordinary vending machines where the player would know what he was to receive each and every time before he put his money into the slot, such as the stamp and gum machines.
The provision of the statute that the act shall not apply to automatic vending machines which indicate in advance what the purchaser is to receive "on each operation" of the machine, does not apply to the kind of machine here in question, because it does not indicate in advance what the purchaser, in the whole purchase, is to receive "on each operation of the machine." It is true the player can see in advance what he will get on the first operation, but not on the second. Each play by the player at the machine may consist of many operations by pulling *Page 102 
the lever, but the player engages in the element of chance as to what the indicator will show on the second or next operation because he does not then know what it will indicate on the second pull when he pulls the lever the first time. Therefore, taking the play as a whole, the machine does not indicate in advance what the player will get on each and all operations of the machine, and it is not the kind of vending machine that the legislature intended to exempt in the statute.
We do not think the legislature intended to legalize the device here involved. We cannot see our way clear to hold that the legislature meant to pass an act, legalizing and granting a monopoly to this character of gambling device while prohibiting all others of a similar nature. The record in the case indicates, and for that matter this court knows, from common knowledge, that the character of gambling device here involved is an insidious evil. It attracts the youth, gets their money, and educates them in the gambling spirit.
In view of these conclusions we think it is unlawful to operate the machine, and the decree of the chancellor should be reversed, and the bill dismissed.
Reversed and bill dismissed.